Citation Nr: 0003360	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Whether a timely and adequate substantive appeal was 
filed with a February 1996 determination assigning an initial 
zero percent rating for a skin disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active air service from September 1992 to 
November 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg Regional 
Office (RO) which denied service connection for an enlarged 
liver and granted service connection for a skin rash, 
assigning it an initial zero percent evaluation.  In December 
1997, the Board remanded the matter for additional 
development of the evidence and for due process 
considerations.


FINDINGS OF FACT

1.  The veteran failed to report for VA medical examination 
in August 1999 which was scheduled in connection with his 
original claim of service connection for a liver disability.

2.  The record contains no competent medical evidence of a 
diagnosis of a current liver disability which is related to 
the veteran's period of service, any incident therein, any 
service-connected disability, or any continuous 
symptomatology.  

3.  The veteran failed to submit a timely and sufficient 
substantive appeal as to the issue of entitlement to an 
increased initial rating for a skin disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
liver disorder is not well grounded.  38 U.S.C.A. 5107(a) 
(West 1991).

2.  The Board has no jurisdiction to decide the issue of 
entitlement to an increased initial rating for a skin 
disability as a valid, timely appeal was not filed.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a liver disorder

Factual Background

The veteran's service medical records show that in June 1995, 
an ultrasound of the liver was ordered to determine the 
etiology of several elevated liver function tests.  That 
study revealed findings suggestive of fatty infiltration.  A 
liver biopsy was encouraged, but the veteran apparently 
declined the procedure.  The remaining service medical 
records show that the etiology of the veteran's increased 
liver function tests was never determined, although various 
theories were offered, including possible hepatitis, 
steatophepatitis and steatonecrosis.  It was also noted that 
as the veteran had been taking non-steroidal, anti-
inflammatory drugs for inflammatory arthritis, the abnormal 
findings on liver function tests could be drug induced.  

Following separation from service, the veteran filed claims 
of service connection for inflammatory arthritis and an 
enlarged liver.  In connection with his claims, he was 
afforded VA medical examination in February 1996, at which 
time, he reported that he had elevated liver function tests 
in service, but that hepatitis screenings had been negative.  
The examiner noted that such test results were not available 
for review in conjunction with the examination.  No liver 
disease was diagnosed, but the examiner stated that the 
veteran had polyarthritis (appearing fairly symmetric) which 
could be early rheumatoid arthritis that had not 
seroconverted with rheumatoid factor to date.  He stated that 
this could explain the elevated liver function tests.

In December 1997, the Board remanded the matter to the RO for 
the purpose of obtaining VA medical opinion regarding the 
nature and etiology the veteran's claimed liver disorder.  
Pursuant to the Board's remand, by February 1998 letter, the 
RO contacted the veteran and advised him that a VA medical 
examination had been ordered and that he would soon be 
notified of the time and date of the examination.  He was 
advised that it was his responsibility to report for the 
examination and that, if he failed to do so, it could result 
in the denial of his claim.

On April 1998 VA medical examination, the examiner noted a 
history of seronegative arthritis.  The veteran advised the 
examiner that he had had liver function test abnormalities 
approximately two to three years previously and that, at the 
time, he had been advised that such findings were probably 
secondary to medication he had been taking for arthritis.  
The examiner noted that laboratory studies in December 1997 
had shown an albumin of 4.6, an aspartate transaminase of 
110, and a total bilirubin of 0.9.  He noted that other 
pertinent laboratory studies included negative hepatitis B 
and C serologies, negative anti-smooth muscle antibody, 
negative antimitochondrial antibody, negative antinuclear 
antibody, negative Lyme titer, negative ceruloplasmin, 
negative alpha-1 antitrypsin level and negative 
cryoglobulins.  The examiner concluded that the veteran 
needed to be evaluated by a gastroenterologist.  No diagnosis 
was rendered. 

By July 1999 letter, the RO advised the veteran that the 
April 1998 VA medical examination had not provided the 
information requested by the Board in its remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As such, he was 
advised that he would be rescheduled for another VA medical 
examination and that he would be notified shortly of the time 
and date of the examination.  He was further advised that 
failure to report for the examination could result in the 
denial of his claim.  

In August 1999, the RO was advised by the VA Medical Center 
that the veteran had failed to report for his scheduled VA 
medical examination.  Later that month, the RO issued a 
Supplemental Statement of the Case mailed to the veteran's 
last known address of record.  There is no indication that it 
was returned by the postal authorities as undeliverable.  In 
the Supplemental Statement of the Case, the RO notified him 
that the denial of his claim of service connection for a 
liver disorder had been continued because, as he had failed 
to report for his scheduled medical examination, there was no 
current evidence of record of an actual liver disability for 
which service connection could be granted.

Law and Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Analysis

Initially, it is noted that when a claimant fails without 
good cause to report for an examination that was scheduled in 
conjunction with an original compensation claim, such as the 
one in the present case, the claim shall be rated based on 
the evidence of record.  See 38 C.F.R. § 3.655(b) (1999).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and the death of 
an immediate family member.  38 C.F.R. § 3.655(a) (1999).

As noted above, the veteran did not report for his scheduled 
August 1999 VA medical examination and has not contacted the 
RO or the Board since that time to show good cause or 
demonstrate his willingness to report for another 
examination.  The Board notes that the veteran's 
representative has requested that this matter be remanded to 
afford the veteran another examination as "[t]here appears 
to have been a short time frame between the time the Medical 
Center was able to notify the veteran and the actual date of 
the exam."  However, even assuming short notice, the Board 
observes that there is no indication that the veteran 
telephoned the VA Medical Center to request rescheduling of 
the examination.  Moreover, despite receiving the August 1999 
Supplemental Statement of the Case, he has not communicated 
with the RO or the Board since that time to request 
rescheduling of the examination.  In view of the foregoing, 
the Board finds that section 3.655(b) mandates that the 
rating be accomplished based on the evidence of record.

After a careful review of the claims folder, the Board finds 
that the record contains no competent medical evidence that 
the veteran has a current liver disability for which service 
connection may be granted.  As noted above, service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in active 
service, or secondary to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "disability" means "impairment in earning 
capacity" resulting from diseases or injuries incurred in 
active service and their residual conditions.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In this case, the Board 
finds that no medical evidence has been presented or secured 
to render plausible a claim that the post-service findings of 
increased liver function tests, in and of themselves, 
constitute a present "disability" in the sense that an 
"impairment in earning capacity."  As such, the Board 
concludes that such findings have not been shown to rise to 
the level of a disability.  In the absence of proof of a 
present disability, the claim is not well grounded.  Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992).

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Although the Board has considered the request of 
the veteran's representative that this matter be remanded for 
a VA examination, the Court has held that the duty to assist 
(the legal basis for directing the RO to conduct a VA 
examination) does not arise until the veteran has submitted a 
well grounded claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Therefore, a remand to the 
RO to conduct an examination would not be appropriate in this 
case.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Kelly v. Brown, 7 Vet. App. 471, 476 (1995) (Steinberg, J. 
concurring) (noting that grave questions of due process arise 
when the duty to assist is afforded some veterans with claims 
which are not well grounded, but denied to others); see also 
Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (holding that 
examination of a claimant would not be necessary unless his 
claim was to be adjudicated on the merits).  

In that regard, the Board notes that this matter was 
previously remanded by the Board for the purposes of 
obtaining a medical opinion regarding the nature and etiology 
of the veteran's claimed liver disorder, and that such 
opinion was not obtained.  In Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand orders.  Id. at 271.  In Roberts v. West, 13 
Vet. App. 185 (1999), however, the Court held that when a 
claim is not well grounded, VA has no duty to assist in 
developing the claim; as such, additional action by the Board 
to enforce a remand order that was not complied with is not 
required under Stegall.  In any event, the Board finds that 
any failure by the RO to achieve the remand development 
requested in December 1997 is due to the veteran's lack of 
cooperation. Therefore, the Board concludes that there has 
been substantial compliance with the remand directives of the 
Board by the RO.  Stegall, supra.  

In sum, the medical evidence of record does not show a 
current liver disability for which service connection may be 
granted.  As such, the veteran's claim is not well grounded.  
Epps, 126 F.3d at 1468; 38 U.S.C.A. § 5107(a).  The veteran 
is advised, however, that should he subsequently be diagnosed 
with a liver disorder (e.g. hepatitis), he may resubmit his 
claim of service connection for such disability. 

II.  Whether an adequate substantive appeal was filed with a 
February 1996 determination assigning a zero percent initial 
rating for a skin disability.

Factual Background

As set forth above, by February 1996 rating decision, the RO 
denied service connection for a liver disorder and granted 
service connection for a skin rash, assigning it an initial 
zero percent rating.  

In March 1996, the veteran filed a timely notice of 
disagreement with the denial of service connection for a 
liver disorder and the initial zero percent rating for a skin 
rash.  Thereafter, by April 1996 rating decision, the RO 
increased the initial rating for the veteran's skin rash to 
10 percent.  A Statement of the Case was issued later that 
month addressing the issues of service connection for a liver 
disorder and an initial rating in excess of 10 percent for a 
skin disability.

In his April 1996 substantive appeal, the veteran stated only 
that he wished to appeal the RO denial of service connection 
for liver disease and made no assertions whatsoever regarding 
the rating assigned his skin rash.  No further argument was 
received on the issue of an increased initial rating for a 
skin rash until September 1997, when his representative 
submitted written argument on the subject.

In light of these facts, in December 1997, the Board remanded 
the matter to the RO, in part to afford the veteran the 
opportunity to submit evidence and argument on the issue of 
whether he had perfected a valid appeal regarding the issue 
of increased initial rating for a skin disorder.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  Pursuant to the 
Board's remand, the RO contacted him by letter in February 
1998 and notified him that he had 60 days to submit evidence, 
argument or request a hearing on the issue of whether he had 
perfected an appeal relative to the claim for an increased 
rating for his skin disability.  The veteran did not respond 
to the RO letter and no further evidence or argument on this 
matter was submitted.  

Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determinations being appealed may be dismissed.  See also 38 
C.F.R. § 20.202.

The determination as to the adequacy of the allegations of 
error of fact or law in a substantive appeal will be decided 
by the Board.  When the Board raises the issue of the 
adequacy of a substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument relative to the issue.  38 C.F.R. § 
20.203.

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Analysis

As noted, by February 1996 rating decision, the RO denied 
service connection for a liver disorder and an initial 
compensable rating for a skin disability.  The following 
month, the veteran submitted a Notice of Disagreement as to 
both issues.  However, when he submitted his substantive 
appeal in April 1996, he did not refer to the issue of 
entitlement to an increased rating for a skin disorder.  
Thus, the Board finds that the veteran did not state any 
allegations of error of law or fact with respect to the RO 
decision regarding the rating assigned his skin condition.  
Likewise, neither he nor his representative submitted any 
written statement during the remainder of the appellate 
period (one-year period following notification of the 
issuance of the rating decision being appealed), which could 
be interpreted as a substantive appeal on the issue of 
entitlement to an increased initial rating for a skin 
disorder.  

The next submission referencing this issue was the September 
1997 VA Form I-646, Statement of Accredited Representative in 
Appealed Case, which was filed on behalf of the veteran by 
his representative.  However, the filing of the Form 646 was 
not timely, as it was submitted more than one year after the 
mailing of the notification of the original determination 
being appealed in February 1996.  38 C.F.R. § 20.302(b).

Also, the Board notes that neither the veteran nor his 
representative submitted any written argument and did not 
request a hearing on the issue of the timeliness or adequacy 
of the substantive appeal after receipt of the RO February 
1998 notification letter.  Thus, as the veteran has not 
submitted a timely or adequate substantive appeal, the Board 
has no jurisdiction over the issue of entitlement to an 
increased initial rating for a skin disorder; it is therefore 
dismissed.  See 38 U.S.C.A. §§ 7105, 7108; Rowell v. 
Principi, 4 Vet. App. 9 (1993) (if there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal). 


ORDER

Service connection for a liver disorder is denied.

The appeal of the issue of entitlement to an increased 
initial rating for a skin disability is dismissed.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



